                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MINNESOTA

     Shukri H.,                                                   Civ. No. 19-1945 (PJS/BRT)

                             Petitioner,

     v.                                                               ORDER

     William P. Barr; Kevin McAleenan;
     Thomas Homan; Peter Berg; and Eric
     Hollien,

                             Respondents.



          IT IS HEREBY ORDERED that:

          1.      Respondents are directed to file an answer to the petition for a writ of

    habeas corpus of Petitioner within 30 days of this order certifying the true cause and

    proper duration of his confinement and showing cause why the writ should not be

    granted in this case.1

          2.      Respondents’ answer should include:

                  a.     Such affidavits and exhibits as are needed to establish the lawfulness
                         and correct duration of Petitioner’s incarceration, in light of the
                         issues raised in the petition;

                  b.     A reasoned memorandum of law and fact fully stating respondents’
                         legal position on Petitioner’s claims; and

                  c.     Respondents’ recommendation on whether an evidentiary hearing
                         should be conducted in this matter.

1
      This Court interprets Petitioner’s habeas petition as raising a claim pursuant to
Zadvydas v. Davis, 533 U.S. 678 (2001). Accordingly, respondents should provide their
view as to whether Petitioner’s removal is reasonably foreseeable in the near future.
                                                 1
      3.     If Petitioner intends to file a reply to Respondents’ answer, he must do so

within 30 days of the date when that answer is filed. Thereafter, no further submissions

from either party will be permitted, except as authorized by Court order.

      4.     Petitioner’s application to proceed in forma pauperis [ECF No. 2] is

GRANTED.

  Dated: August 13, 2019                        s/ Becky R. Thorson
                                                BECKY R. THORSON
                                                United States Magistrate Judge




                                            2
